Citation Nr: 1040076	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-28 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to 
June 1988 and March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for posttraumatic 
stress disorder (PTSD).  In July 2006, the Veteran submitted a 
notice of disagreement and subsequently perfected his appeal in 
September 2007.  His case is currently under the jurisdiction of 
the VA RO in Pittsburgh, Pennsylvania.

In March 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in Pittsburgh, Philadelphia, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.

The Veteran alleges that he experiences PTSD as a result of his 
active duty service in Kosovo.  He alleged in-service stressors 
including ongoing unexploded ordnance incidents.  He also 
reported being approximately 30 to 40 feet from a car explosion 
and feeling that his life was in danger.  See BVA hearing 
transcript, March 2010; DRO hearing transcript, April 2007.  The 
RO determined that these stressors were not verifiable.  See 
Formal finding of a lack of information required to corroborate 
stressor(s) associated with a claim for service connection for 
PTSD, June 2009.

During the pendency of the Veteran's appeal, VA regulations 
relating to stressor verification and service connection for PTSD 
changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect 
on July 13, 2010.  Under 38 C.F.R. § 3.304(f)(3), if an in-
service stressor involves fear of hostile military or terrorist 
activity, service connection for PTSD may be established if: a VA 
psychiatrist or psychologist, or contract equivalent, confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD; the claimed stressor is consistent with the places and 
circumstances of the Veteran's service; and the Veteran's 
symptoms are related to the claimed stressor.  See 38 C.F.R. § 
3.304 (2010).

As referenced above, the Veteran's claimed stressors involve fear 
of hostile military activity.  Additionally, the Veteran's VA 
treatment records show he has been has had positive screenings 
for PTSD at the VA Medical Center in Pittsburgh, Pennsylvania.  
Additionally, a private psychological evaluation found that the 
Veteran met sufficient criteria for a diagnosis of chronic PTSD.  
See Drs. L. A. G. and D. K. psychological evaluation report, 
May 2010.  However, at this time, there is no evidence to clearly 
link PTSD to the claimed stressors and no VA psychiatrist, 
psychologist, or contract equivalent has confirmed that the 
claimed stressors are adequate to support the PTSD diagnosis.  
Accordingly, under the new regulation, 38 C.F.R. § 3.304(f)(3), 
the Board finds that a VA examination is necessary to decide the 
claim.

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, must be remanded for a VA 
mental disorders examination.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment 
records from the Pittsburgh VA Medical 
Center, and any other VA facility identified 
by the Veteran, should be obtained and added 
to the claims folder.

2.  The Veteran must be scheduled for a VA 
examination with an appropriate examiner (VA 
psychiatrist or psychologist or contract 
equivalent) to determine the nature and 
etiology of his PTSD, as well as any other 
acquired psychiatric disorder.  The examiner 
must review pertinent documents, including 
the private psychological evaluation, in the 
Veteran's claims file in conjunction with the 
examination.  This must be noted in the 
examination report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
current PTSD or other acquired psychiatric 
disorder was caused or aggravated 
(permanently increased in severity beyond the 
natural progress of the disorder) by his 
active duty service.  Specifically, the 
examiner should state whether or not the 
Veteran's claimed stressors are related to 
his fear of hostile military or terrorist 
activity.  The examiner should then determine 
whether this is adequate to support a 
diagnosis of PTSD.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claim of entitlement 
to service connection for an acquired 
psychiatric disorder, to include PTSD, should 
be readjudicated.  If the claim remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this issue 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).

